Name: 96/344/EC: Commission Decision of 21 May 1996 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  health;  cooperation policy;  food technology;  trade
 Date Published: 1996-06-04

 Avis juridique important|31996D034496/344/EC: Commission Decision of 21 May 1996 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) Official Journal L 133 , 04/06/1996 P. 0028 - 0028COMMISSION DECISION of 21 May 1996 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) (96/344/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/119/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A, Chapter I, to Directive 89/662/EEC and as regards pathogens, to Directive 90/425/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas Commission Decision 94/70/EC (2) was repealed and replaced by Decision 95/340/EC (3);Whereas it is therefore necessary for the Annex, Part I, of Commission Decision 94/278/EC (4) to be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Part I of the Annex to Decision 94/278/EC is replaced by the following text:'PART IList of third countries from which Member States may authorize imports of milk, milk products and colostrum not intended for human consumptionThird countries appearing on lists of Parts B and C of the Annex to Commission Decision 95/340/EC.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 36, 8. 2. 1994, p. 5.(3) OJ No L 200, 24. 8. 1995, p. 38.(4) OJ No L 120, 11. 5. 1994, p. 44.